DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/563,126, filed on September 6, 2019.

Oath/Declaration
Oath/Declaration as filed on September 6, 2019 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 recites limitations “the thermosetting adhesive layer” in second line of the claim.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh et al., U.S. Patent Application Publication 2018/0373913 A1 (hereinafter Panchawagh), in view of Lee et al., U.S. Patent Application Publication 2018/0082102 A1 (hereinafter Lee I).
Regarding claim 1, Panchawagh teaches a display device (100 FIGS. 1, 7, and 14A-14B, paragraph[0008] of Panchawagh teaches in some implementations, the apparatus further includes an electrical shielding layer between the ultrasonic sensor system and the display, the electrical shielding layer being electrically conductive and grounded, the electrical shielding layer positioned in the acoustic path; each of the electrical shielding layer and the light-blocking layer may be non-porous or substantially non-porous; in some implementations, the display is an organic light-emitting diode (OLED) display; in some implementations, the display is a flexible OLED display formed on a plastic substrate; in some implementations, the adhesive layer includes an epoxy-based adhesive, the epoxy-based adhesive including a thermoplastic ink; in some implementations, the apparatus further includes a mechanical stress isolation layer between the adhesive layer and the ultrasonic sensor system, where the mechanical stress isolation layer includes a plastic material; in some implementations, the ultrasonic sensor system includes a sensor substrate having a plurality of sensor pixel circuits disposed thereon, a piezoelectric transceiver layer coupled to the sensor substrate and including a piezoelectric material configured to generate the ultrasonic waves, and an electrode layer coupled to the piezoelectric transceiver layer; in some implementations, the piezoelectric transceiver layer includes polyvinylidene fluoride (PVDF), polyvinylidene fluoride trifluoroethylene (PVDF-TrFE) copolymer, lead zirconate titanate (PZT), aluminum nitride (AlN), or composites thereof; and in some implementations, the sensor substrate comprises a material selected from the group consisting of: glass, plastic, silicon, and stainless steel, paragraph[0051] of Panchawagh teaches the mobile device 100 generally includes an enclosure (also referred to as a “housing” or a “case”) 102 within which various circuits, sensors and other electrical components reside; in the illustrated example implementation, the mobile device 100 also includes a touchscreen display (also referred to herein as a “touch-sensitive display”) 104; the touchscreen display 104 generally includes a display and a touchscreen arranged over or otherwise incorporated into or integrated with the display; the display 104 may generally be representative of any of a variety of suitable display types that employ any of a variety of suitable display technologies; and for example, the display 104 may be a digital micro-shutter (DMS)-based display, a light-emitting diode (LED) display, an organic LED (OLED) display, a liquid crystal display (LCD), an LCD display that uses LEDs as backlights, a plasma display, an interferometric modulator (IMOD)-based display, or another type of display suitable for use in conjunction with touch-sensitive user interface (UI) systems) comprising: 
a flexible display panel including (1465 FIGS. 1, 7, and 14A-14B, paragraph[0125] of Panchawagh teaches FIG. 14A shows a cross-sectional schematic view of an example flexible ultrasonic sensor system 1495 in a “receiver up” orientation according to some implementations; the flexible ultrasonic sensor system 1495 underlies a display 1465 with an adhesive 1494 positioned between the flexible ultrasonic sensor system 1495 and the display 1465; in some implementations, the adhesive 1494 may be a pressure-sensitive adhesive or an epoxy-based adhesive; the display 1465 may underlie a platen or cover glass 1405; in some implementations, the display 1465 may include an OLED display or an AMOLED display or a pOLED (plastic OLED) also called as a flexible OLED display; in some implementations, an electrical shielding layer 1460 may be positioned between the display 1465 and the adhesive 1494; for example, the electrical shielding layer 1460 may include an electrically conductive material such as a metal coating; and in some implementations, a light-blocking layer 1455 may be positioned between the display 1465 and the adhesive 1494); 
an ultrasonic fingerprint sensor disposed below the active area of the flexible display panel, the ultrasonic fingerprint sensor spaced apart from a rear surface of the flexible display panel in a first direction (1495, 1450 FIGS. 1, 7, and 14A-14B, paragraph[0126] of Panchawagh teaches the flexible ultrasonic sensor system 1495 in the “receiver up” orientation may include a flexible substrate 1470 having a plurality of sensor pixel circuits 1496 disposed thereon; a piezoelectric transceiver layer 1480 may be coupled to and disposed on the flexible substrate 1470; an electrode layer 1485 may be coupled to and disposed on the piezoelectric transceiver layer 1480, and a passivation layer 1490 disposed on at least a portion of the electrode layer 1485; an FPC 1475 may be electrically and mechanically coupled to the flexible substrate 1470; the flexible ultrasonic sensor system 1495 may further include an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495; and the backing layer 1492 may include one or both of an optically non-transparent layer and an electrically conductive blocking layer to serve a light-blocking function and/or an electrical shielding function, and See also at least paragraphs[0125], [0127]-[0136] of Panchawagh); 
a cushion structure disposed below the flexible display panel, and disposed adjacent the ultrasonic fingerprint sensor in a second direction different from the first direction; and (1455 FIGS. 1, 7, and 14A-14B, paragraph[0125] of Panchawagh teaches FIG. 14A shows a cross-sectional schematic view of an example flexible ultrasonic sensor system 1495 in a “receiver up” orientation according to some implementations; the flexible ultrasonic sensor system 1495 underlies a display 1465 with an adhesive 1494 positioned between the flexible ultrasonic sensor system 1495 and the display 1465; in some implementations, the adhesive 1494 may be a pressure-sensitive adhesive or an epoxy-based adhesive; the display 1465 may underlie a platen or cover glass 1405; in some implementations, the display 1465 may include an OLED display or an AMOLED display or a pOLED (plastic OLED) also called as a flexible OLED display; in some implementations, an electrical shielding layer 1460 may be positioned between the display 1465 and the adhesive 1494; for example, the electrical shielding layer 1460 may include an electrically conductive material such as a metal coating; and in some implementations, a light-blocking layer 1455 may be positioned between the display 1465 and the adhesive 1494, and See also at least paragraphs[0126]-[0136], and [0145] of Panchawagh); a circuit board (725 FIGS. 1, 7, and 14A-14B, paragraph[0089] of Panchawagh teaches FIG. 7 shows a flexible printed circuit (FPC) 725 coupled to the sensor substrate 740; however, it will be understood in the present disclosure that the sensor substrate 740 may be coupled to a rigid printed circuit board (PCB) or other circuitry; the FPC 725 may be referred to as a flex tape, flex cable, flex circuit, or simply as “flex.”; the FPC 725 may include one or more dielectric layers and one or more interconnects (e.g., traces, vias and pads); in some implementations, the FPC 725 may be electrically coupled to a controller or other circuitry for signal processing of signals to/from the sensor circuits 745;  and in some implementations, the FPC 725 may wrap around from a front side of the ultrasonic sensor system 700 to a back side of the ultrasonic sensor system 700, and See also at least paragraph[0090] of Panchawagh); but does not expressly teach an active area for emitting light; electrically connected to the ultrasonic fingerprint sensor.
However, Lee I teaches an active area for emitting light (106b FIGS. 1-3, and 14, paragraph[0071] of Lee I teaches the display 106 may include a display driver integrated circuit (DDI) 106a and a display panel 106b; the display panel 106b may include a plurality of pixels; the DDI 106a may electrically connect a processor with the display panel 106b; the DDI 106a may control at least a part of a plurality of pixels included in the display panel 106b to display an image, and See also at least paragraphs[0051]-[0070], [0072], and [0154], of Lee I); electrically connected to the ultrasonic fingerprint sensor (FIGS. 1-3, and 14, paragraph[0063] of Lee I teaches the PCB 110 may be disposed below the structure 108-1 and 108-2 and may be electrically connected with the display 106 and the fingerprint sensor 122a through a specified connector or specified wiring; for example, the PCB 110 may be implemented with a rigid PCB; and according to an embodiment, various electronic components, elements, printed circuits, and the like of the electronic apparatus 100 may be mounted or arranged on the PCB 110, and See also at least paragraphs[0058]-[0062], [0064]-[0072], and [0154], of Lee I).
Furthermore, Panchawagh and Lee I are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to suitably obtain and authenticate a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Panchawagh based on Lee I to have the flexible display panel including an active area for emitting light; and a circuit board electrically connected to the ultrasonic fingerprint sensor.  One reason for the modification as taught by Lee I is to have a fingerprint sensor suitably disposed under a display in order to obtain fingerprint information though an entire region of the display (ABSTRACT, paragraphs[0002]-[0013], and [0065] of Lee I).
Regarding claim 3, Panchawagh and Lee I teaches the display device of claim 1, wherein an area of the circuit board is larger than an area of the ultrasonic fingerprint sensor, and wherein the circuit board is disposed below at least a part of the cushion structure (110 FIGS. 1-3, and 14, paragraph[0063] of Lee I teaches the PCB 110 may be disposed below the structure 108-1 and 108-2 and may be electrically connected with the display 106 and the fingerprint sensor 122a through a specified connector or specified wiring; for example, the PCB 110 may be implemented with a rigid PCB; and according to an embodiment, various electronic components, elements, printed circuits, and the like of the electronic apparatus 100 may be mounted or arranged on the PCB 110, and See also at least paragraphs[0058]-[0062], [0064]-[0072], and [0154], of Lee I).
Regarding claim 5, Panchawagh and Lee I teaches the display device of claim 1, further comprising: an adhesive layer disposed between the ultrasonic fingerprint sensor and the flexible display panel (1494 FIGS. 1, 7, and 14A-14B, paragraph[0125] of Panchawagh teaches FIG. 14A shows a cross-sectional schematic view of an example flexible ultrasonic sensor system 1495 in a “receiver up” orientation according to some implementations; the flexible ultrasonic sensor system 1495 underlies a display 1465 with an adhesive 1494 positioned between the flexible ultrasonic sensor system 1495 and the display 1465; in some implementations, the adhesive 1494 may be a pressure-sensitive adhesive or an epoxy-based adhesive; the display 1465 may underlie a platen or cover glass 1405; in some implementations, the display 1465 may include an OLED display or an AMOLED display or a pOLED (plastic OLED) also called as a flexible OLED display; in some implementations, an electrical shielding layer 1460 may be positioned between the display 1465 and the adhesive 1494; for example, the electrical shielding layer 1460 may include an electrically conductive material such as a metal coating; and in some implementations, a light-blocking layer 1455 may be positioned between the display 1465 and the adhesive 1494, and See also at least paragraphs[0126]-[0136], and [0145] of Panchawagh).
Regarding claim 18, Panchawagh teaches a display device (100 FIGS. 1, 7, and 14A-14B, paragraph[0008] of Panchawagh teaches in some implementations, the apparatus further includes an electrical shielding layer between the ultrasonic sensor system and the display, the electrical shielding layer being electrically conductive and grounded, the electrical shielding layer positioned in the acoustic path; each of the electrical shielding layer and the light-blocking layer may be non-porous or substantially non-porous; in some implementations, the display is an organic light-emitting diode (OLED) display; in some implementations, the display is a flexible OLED display formed on a plastic substrate; in some implementations, the adhesive layer includes an epoxy-based adhesive, the epoxy-based adhesive including a thermoplastic ink; in some implementations, the apparatus further includes a mechanical stress isolation layer between the adhesive layer and the ultrasonic sensor system, where the mechanical stress isolation layer includes a plastic material; in some implementations, the ultrasonic sensor system includes a sensor substrate having a plurality of sensor pixel circuits disposed thereon, a piezoelectric transceiver layer coupled to the sensor substrate and including a piezoelectric material configured to generate the ultrasonic waves, and an electrode layer coupled to the piezoelectric transceiver layer; in some implementations, the piezoelectric transceiver layer includes polyvinylidene fluoride (PVDF), polyvinylidene fluoride trifluoroethylene (PVDF-TrFE) copolymer, lead zirconate titanate (PZT), aluminum nitride (AlN), or composites thereof; and in some implementations, the sensor substrate comprises a material selected from the group consisting of: glass, plastic, silicon, and stainless steel, paragraph[0051] of Panchawagh teaches the mobile device 100 generally includes an enclosure (also referred to as a “housing” or a “case”) 102 within which various circuits, sensors and other electrical components reside; in the illustrated example implementation, the mobile device 100 also includes a touchscreen display (also referred to herein as a “touch-sensitive display”) 104; the touchscreen display 104 generally includes a display and a touchscreen arranged over or otherwise incorporated into or integrated with the display; the display 104 may generally be representative of any of a variety of suitable display types that employ any of a variety of suitable display technologies; and for example, the display 104 may be a digital micro-shutter (DMS)-based display, a light-emitting diode (LED) display, an organic LED (OLED) display, a liquid crystal display (LCD), an LCD display that uses LEDs as backlights, a plasma display, an interferometric modulator (IMOD)-based display, or another type of display suitable for use in conjunction with touch-sensitive user interface (UI) systems) comprising: 
a flexible display panel including (1465 FIGS. 1, 7, and 14A-14B, paragraph[0125] of Panchawagh teaches FIG. 14A shows a cross-sectional schematic view of an example flexible ultrasonic sensor system 1495 in a “receiver up” orientation according to some implementations; the flexible ultrasonic sensor system 1495 underlies a display 1465 with an adhesive 1494 positioned between the flexible ultrasonic sensor system 1495 and the display 1465; in some implementations, the adhesive 1494 may be a pressure-sensitive adhesive or an epoxy-based adhesive; the display 1465 may underlie a platen or cover glass 1405; in some implementations, the display 1465 may include an OLED display or an AMOLED display or a pOLED (plastic OLED) also called as a flexible OLED display; in some implementations, an electrical shielding layer 1460 may be positioned between the display 1465 and the adhesive 1494; for example, the electrical shielding layer 1460 may include an electrically conductive material such as a metal coating; and in some implementations, a light-blocking layer 1455 may be positioned between the display 1465 and the adhesive 1494); 
an ultrasonic fingerprint sensor disposed below the active area of the flexible display panel (1495, 1450 FIGS. 1, 7, and 14A-14B, paragraph[0126] of Panchawagh teaches the flexible ultrasonic sensor system 1495 in the “receiver up” orientation may include a flexible substrate 1470 having a plurality of sensor pixel circuits 1496 disposed thereon; a piezoelectric transceiver layer 1480 may be coupled to and disposed on the flexible substrate 1470; an electrode layer 1485 may be coupled to and disposed on the piezoelectric transceiver layer 1480, and a passivation layer 1490 disposed on at least a portion of the electrode layer 1485; an FPC 1475 may be electrically and mechanically coupled to the flexible substrate 1470; the flexible ultrasonic sensor system 1495 may further include an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495; and the backing layer 1492 may include one or both of an optically non-transparent layer and an electrically conductive blocking layer to serve a light-blocking function and/or an electrical shielding function, and See also at least paragraphs[0125], [0127]-[0136] of Panchawagh);
a cushion structure disposed below the flexible display panel in a first direction, and disposed adjacent the ultrasonic fingerprint sensor in a second direction different from the first direction; and (1455 FIGS. 1, 7, and 14A-14B, paragraph[0125] of Panchawagh teaches FIG. 14A shows a cross-sectional schematic view of an example flexible ultrasonic sensor system 1495 in a “receiver up” orientation according to some implementations; the flexible ultrasonic sensor system 1495 underlies a display 1465 with an adhesive 1494 positioned between the flexible ultrasonic sensor system 1495 and the display 1465; in some implementations, the adhesive 1494 may be a pressure-sensitive adhesive or an epoxy-based adhesive; the display 1465 may underlie a platen or cover glass 1405; in some implementations, the display 1465 may include an OLED display or an AMOLED display or a pOLED (plastic OLED) also called as a flexible OLED display; in some implementations, an electrical shielding layer 1460 may be positioned between the display 1465 and the adhesive 1494; for example, the electrical shielding layer 1460 may include an electrically conductive material such as a metal coating; and in some implementations, a light-blocking layer 1455 may be positioned between the display 1465 and the adhesive 1494, and See also at least paragraphs[0126]-[0136], and [0145] of Panchawagh); a circuit board (725 FIGS. 1, 7, and 14A-14B, paragraph[0089] of Panchawagh teaches FIG. 7 shows a flexible printed circuit (FPC) 725 coupled to the sensor substrate 740; however, it will be understood in the present disclosure that the sensor substrate 740 may be coupled to a rigid printed circuit board (PCB) or other circuitry; the FPC 725 may be referred to as a flex tape, flex cable, flex circuit, or simply as “flex.”; the FPC 725 may include one or more dielectric layers and one or more interconnects (e.g., traces, vias and pads); in some implementations, the FPC 725 may be electrically coupled to a controller or other circuitry for signal processing of signals to/from the sensor circuits 745;  and in some implementations, the FPC 725 may wrap around from a front side of the ultrasonic sensor system 700 to a back side of the ultrasonic sensor system 700, and See also at least paragraph[0090] of Panchawagh); but does not expressly teach an active area for Page 46emitting light; electrically connected to the ultrasonic fingerprint sensor.  
However, Lee I teaches an active area for emitting light (106b FIGS. 1-3, and 14, paragraph[0071] of Lee I teaches the display 106 may include a display driver integrated circuit (DDI) 106a and a display panel 106b; the display panel 106b may include a plurality of pixels; the DDI 106a may electrically connect a processor with the display panel 106b; and the DDI 106a may control at least a part of a plurality of pixels included in the display panel 106b to display an image, and See also at least paragraphs[0051]-[0070], [0072], and [0154], of Lee I); electrically connected to the ultrasonic fingerprint sensor (FIGS. 1-3, and 14, paragraph[0063] of Lee I teaches the PCB 110 may be disposed below the structure 108-1 and 108-2 and may be electrically connected with the display 106 and the fingerprint sensor 122a through a specified connector or specified wiring; for example, the PCB 110 may be implemented with a rigid PCB; and according to an embodiment, various electronic components, elements, printed circuits, and the like of the electronic apparatus 100 may be mounted or arranged on the PCB 110, and See also at least paragraphs[0058]-[0062], [0064]-[0072], and [0154], of Lee I).
Regarding claim 19, Panchawagh and Lee I teach the display device of claim 18, wherein the cushion structure is formed with an opening area, and wherein the ultrasonic fingerprint sensor is disposed within the opening area of the cushion structure (FIGS. 1-3, and 14, paragraph[0062] of Lee I teaches the structures 108-1 and 108-2 may be a configuration for securing a space in which the fingerprint sensor 122a is mounted; according to an embodiment, the structure 108-1 and 108-2 may be referred to as a bracket; and the structures 108-1 and 108-2 may be composed of a magnesium alloy and may be physically coupled to the display 106 and the PCB 110 so as to support the display 106 and the PCB 110, and See also at least paragraphs[0058]-[0061], and [0063]-[0072], of Lee I).  
Regarding claim 20, Panchawagh and Lee I teach the display device of claim 18, wherein the circuit board is disposed below the ultrasonic fingerprint sensor and configured to cover the opening area from a rear surface of the ultrasonic fingerprint sensor (FIGS. 1-3, and 14, paragraph[0062] of Lee I teaches the structures 108-1 and 108-2 may be a configuration for securing a space in which the fingerprint sensor 122a is mounted; according to an embodiment, the structure 108-1 and 108-2 may be referred to as a bracket; and the structures 108-1 and 108-2 may be composed of a magnesium alloy and may be physically coupled to the display 106 and the PCB 110 so as to support the display 106 and the PCB 110, and See also at least paragraphs[0058]-[0061], and [0063]-[0072], of Lee I).  
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh, in view of Lee I, and Pantel, U.S. Patent Application Publication 2018/0307270 A1 (hereinafter Pantel).
Regarding claim 2, Panchawagh and Lee I teach the display device of claim 1, but do not expressly teach wherein the flexible display panel has a first thickness along the first direction and a first width along the second direction, wherein the circuit board has a second width along the second direction larger than the first width.  
However, Pantel teaches wherein the flexible display panel has a first thickness along the first direction and a first width along the second direction (FIGS. 1-5, paragraph[0074] of Pantel teaches referring to FIG. 4, which shows the sectioning plane 4-4 at the top of the display screen 101, the front camera module 402 and affiliated lens 102 are disposed beneath the cover glass 405 at the location of the cutout 601 on the left, such that, in the present example, the front camera module 402 and the lens 102 fill the void at the level of the display panel 401; the dotted line 406 shows the unobstructed light path of the front camera module 402, which must only pass through the cover glass 405; as a result, the camera system (camera module 402 and lens 102) may use the entire height of the casing of the smartphone 100; depending on the embodiment, this may be advantageous, because, compared to disposing the front-facing camera beneath the display panel 401 (as suggested in the prior art), the length of the lens system of the camera module 402 can be maximized; and the length of a lens system can be a limiting factor for taking high quality pictures, and disposing the front-facing camera beneath the display panel 401 may reduce the maximum length of the lens system by the thickness of the display panel 401, and See also at least ABSTRACT, paragraphs[0066]-[0073], and [0075]-[0078] of Pantel), wherein the circuit board has a second width along the second direction larger than the first width (FIGS. 1-5, paragraph[0066] of Pantel teaches referring to the sectional views shown in FIG. 4 and FIG. 5, the smartphone 100 may consist of several layers: the front side of the casing of the smartphone 100 may consist of a cover glass 405; an oblong display panel 401 may be disposed beneath the cover glass 405, and a printed circuit board 404 (PCB) equipped with ICs may be disposed beneath the display panel 401; optionally, a transparent touchscreen panel (e.g., capacitive touchscreen) may be disposed between the cover glass 405 and the display panel 401, or the layer that detects touch may be integrated into the display panel 401, rather than overlaid on top of it; as illustrated in FIG. 4 and FIG. 5, the printed circuit board 404 may be equipped, inter alia, with a graphics sub-system 108 (e.g., a GPU), a front camera module 402 (e.g., with a CCD or CMOS sensor), a proximity/light sensor 104, an LED 105, and an ear speaker 403; and the ear speaker 403 may be of any applicable known or convenient type, including piezoelectric speakers).
Furthermore, Panchawagh and Pantel are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device for suitably obtaining a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Panchawagh based on Pantel wherein the flexible display panel has a first thickness along the first direction and a first width along the second direction, wherein the circuit board has a second width along the second direction larger than the first Pantel is to have a suitable mobile electronic device with sensors disposed in a way that maximizes area of a display screen of the mobile electronic device (ABSTRACT, paragraphs[0007]-[0015], [0073]-[0078], and [0116] of Pantel).
Regarding claim 4, Panchawagh and Lee I teach the display device of claim 1, wherein the ultrasonic fingerprint sensor is mounted to the circuit board (700 FIGS. 1, 7, and 14A-14B, paragraph[0090] of Panchawagh teaches in FIG. 7, the ultrasonic sensor system 700 may be attached to the platen 710 using a first adhesive 760 and an edge sealant 755; the ultrasonic sensor system 700 may further include a sensor housing or cap 730 for protecting the ultrasonic sensor system 700; the sensor housing 730 may be coupled to a portion of the platen 710 via a second adhesive 765 and may be coupled to a portion of the sensor substrate 740 and to a portion of the FPC 725 via a third adhesive 750; in some implementations, the sensor housing 730 may be largely cantilevered over the active area of the sensor substrate 740; the sensor housing 730 may be coupled to the sensor substrate 740 such that a cavity 735 is formed between the back side of the sensor substrate 740 and the sensor housing 730; in some implementations, the sensor housing 730 may include one or more layers of plastic or metal; in some implementations, the sensor housing 730 and the cavity 735 may allow the interface between the sensor substrate 740 and the cavity 735 to operate as an acoustic barrier for the ultrasonic sensor system 700; in some implementations, the cavity 735 may provide a space for accommodating an acoustic shielding structure that is configured to absorb, trap, or otherwise attenuate ultrasonic waves; and the FPC 725 may be wrapped around the sensor substrate 740 and the sensor housing 730, where the FPC 725 is attached to a backside of the sensor housing 730, and See also at least paragraph[0089] of Panchawagh); but do not expressly teach such that the ultrasonic fingerprint sensor does not directly contact the flexible display panel.
However, Pantel teaches such that the ultrasonic fingerprint sensor does not directly contact the flexible display panel (903 FIGS. 1-6, 9, and 15, paragraph[0096] of Pantel teaches the printed symbols 1501, 1502, 1503 may be printed (e.g., in white color) on the front surface of the cover glass 405 or preferably back-to-front on the inside of the cover glass 405; and alternatively, the printed symbols 1501, 1502, 1503 may be printed on a transparent layer that is disposed beneath the cover glass 405 and located in front of the sensors and/or emitters 104, 105, 903; e.g., a transparent touchscreen panel or a dedicated layer such as a plastic film, and See also at least paragraphs[0066]-[0078], [0082]-[0083], [0092] of Pantel).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh, in view of Lee I, and Jin, U.S. Patent Application Publication 2020/0065542 A1 (hereinafter Jin I).
Regarding claim 7, Panchawagh and Lee I teaches the display device of claim 1, but do not expressly teach wherein the ultrasonic fingerprint sensor is spaced apart from at least a part of the cushion structure in the second direction to create a separation space between the ultrasonic fingerprint sensor and the part of the cushion structure.
However, Jin I teaches wherein the ultrasonic fingerprint sensor is spaced apart from at least a part of the cushion structure in the second direction to create a separation space between the ultrasonic fingerprint sensor and the part of the cushion structure (1455 FIGS. 1-5, paragraph[0053] of Jin I teaches referring to FIG. 2, the display 110 may include various layers; for example, the display 110 has a structure in which a transparent layer (e.g., a window panel or a glass plane) 111, a bonding layer 113, a polarizing layer 115, a display panel 117, a protective layer 118, and a suppressing layer 119 are sequentially stacked; FIG. 2 is provided by way of example, but the disclosure is not limited thereto; in the display 110, some layers may be added or may be omitted; and or example, the display 110 may further include a touch panel, and See also at least paragraphs[0043]-[0052], and [0054]-[0063] of Jin I);.  
Furthermore, Panchawagh, Pantel, and Jin I are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device for suitably obtaining a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Panchawagh based on Pantel and Jin I wherein the ultrasonic fingerprint sensor is spaced apart from at least a part of the cushion structure in the second direction to create a separation space between the ultrasonic fingerprint sensor and the part of the cushion structure.  One reason for the modification as taught by Jin I is to form a suitable fingerprint sensor disposed under a display of an electronic device (ABSTRACT, and paragraphs[0002]-[0008] of Jin I).
Regarding claim 8, Panchawagh, Lee I, and Jin I teach the display device of claim 7, wherein at least another part of the cushion structure is disposed on a top surface of the ultrasonic fingerprint sensor and covers the separation space (510 FIGS. 1-5, paragraph[0088] of Jin I teaches the electronic device 101 may further include a conductive suppressing layer 510 interposed between the display panel 117 and the fingerprint sensor 140; the conductive suppressing layer 510 may suppress noise (e.g., electromagnetic interference (EMI) noise) caused by an electromagnetic wave, which may be generated from the display panel 117 to prevent the noise from being transmitted to the fingerprint sensor 140; the conductive suppressing layer 510 may be electrically connected with an FPCB inside the electronic device 101 through a conductive tape (e.g., the conductive foam) 520 and the wiring part 530, and See also at least paragraphs[0085]-[0087], and [0089]-[0091] of Jin I).  
Regarding claim 9, Panchawagh, Lee I, and Jin I teach the display device of claim 8, wherein the cushion structure includes a black layer disposed between the flexible display panel and the ultrasonic fingerprint sensor, and wherein at least a part of the black layer covers the separation space (510 FIGS. 1-5, paragraph[0091] of Jin I teaches the conductive suppressing layer 510 may be a black conductive layer, thereby preventing the fingerprint sensor 140 from being viewed from the outside, and See also at least paragraphs[0085]-[0090] of Jin I).  
Regarding claim 10, Panchawagh, Lee I, and Jin I teach the display device of claim 7, wherein the circuit board is disposed below the ultrasonic fingerprint sensor, and covers the separation space from a rear surface of the ultrasonic fingerprint sensor (110 FIGS. 1-3, and 14, paragraph[0063] of Lee I teaches the PCB 110 may be disposed below the structure 108-1 and 108-2 and may be electrically connected with the display 106 and the fingerprint sensor 122a through a specified connector or specified wiring; for example, the PCB 110 may be implemented with a rigid PCB; and according to an embodiment, various electronic components, elements, printed circuits, and the like of the electronic apparatus 100 may be mounted or arranged on the PCB 110, and See also at least paragraphs[0058]-[0062], [0064]-[0072], and [0154], of Lee I).  
Regarding claim 11, Panchawagh, Lee I, and Jin I teach the display device of claim 7, wherein the cushion structure includes a shock absorbing layer, and wherein at least a part of the shock absorbing layer is spaced apart from the ultrasonic fingerprint sensor (112-1 and 112-2 FIGS. 1-3, and 14, paragraph[0064] of Lee I teaches the elastic bodies 112-1 and 112-2 may be interposed between the fingerprint sensor 122a and the display 106, and may absorb shock between the display 106 and the fingerprint sensor 122a; for example, the elastic bodies 112-1 and 112-2 may be formed of sponge, rubber, or the like; and the elastic bodies 112-1 and 112-2 may prevent a foreign object from entering the fingerprint sensor 122a, and See also at least paragraphs[0058]-[0063], [0065]-[0072], and [0154], of Lee I).

Potentially Allowable Subject Matter
 Claims 6, and 12-17 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, if any, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621